Citation Nr: 0014510	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-16 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by memory loss.  

2.  Entitlement to service connection for a disability 
characterized by loss of concentration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for disabilities characterized by memory loss and 
loss of concentration.  The veteran filed a June 1996 notice 
of disagreement, initiating this appeal.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for disabilities 
characterized by memory loss and a loss of concentration.  He 
has argued that these disabilities result from this service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

The veteran's claims were denied by the RO in a March 1996 
rating action, and he was sent notification of these 
decisions on March 27, 1996.  He responded with a notice of 
disagreement received at the RO on June 18, 1996, initiating 
this appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  However, he was not sent a statement of the case 
concerning these service connection issues until November 10, 
1997.  Thereafter, it does not appear from the record that 
the veteran filed a substantive appeal within the statutory 
time limit of 60 days after the mailing date of the statement 
of the case, or 1 year after the mailing date of the 
underlying rating decision, whichever is later.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1999).  

Because a veteran's appeal of a particular issue is not 
perfected until a timely substantive appeal is filed, the 
Board cannot consider the merits of the service connection 
issues in the present case without first determining if these 
issues have been properly perfected for appeal.  See Rowell 
v. Principi, 4 Vet. App. 9, 16 (1993).  Thus, a question 
exists in the present case as to whether the veteran filed a 
timely substantive appeal on these issues.  As the RO has not 
yet addressed the issue of timeliness, the case must be 
remanded for review of this issue by the agency of original 
jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the above, this appeal is remanded for the 
following additional development:

The RO should review the record and 
determine if the veteran's substantive 
appeal, on the issues of service 
connection for disabilities characterized 
by memory loss and loss of concentration, 
was filed in a timely fashion.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a statement of the case 
on this new and separate issue of 
timeliness of the substantive appeal, to 
include all applicable laws and 
regulations.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




